_____________

                                  No. 96-2079MN
                                  _____________

United States of America,               *
                                        *
                 Appellee,              *   Appeal from the United States
                                        *   District Court for the District
     v.                                 *   of Minnesota.
                                        *
Shon Michael Pierson,                   *
                                        *
                 Appellant.             *
                                  _____________

                        Submitted:    October 25, 1996

                          Filed: November 27, 1996
                                _____________

Before McMILLIAN, FAGG, and BEAM, Circuit Judges.
                              _____________


FAGG, Circuit Judge.


     In December 1994, several police officers executed a search warrant
at Shon Michael Pierson's home.     As the officers began searching his home,
Pierson told them there was some marijuana in the basement.           In making
their search, the officers discovered two handguns and sizeable quantities
of marijuana and cocaine.    Pierson was then placed under arrest.       One day
later at the local jail, Pierson made some incriminating statements about
the handguns and cocaine to one of the arresting officers.        The Government
charged Pierson with being a felon in possession of a firearm, with
possession of marijuana with intent to distribute, and with possession of
cocaine with intent to distribute.       Following a jury trial, Pierson was
convicted on all of the charges.      Pierson appeals, and we affirm.


     Pierson   contends     the   district   court   improperly   permitted   the
Government to introduce his incriminating statements about the
handguns and cocaine.    The district court had suppressed these statements
based on the arresting officer's failure to honor Pierson's right to remain
silent.     During the cross-examination of the officer who elicited the
incriminating     statements,    however,         Pierson's   counsel      asked    several
questions   the   officer    could    not    fairly     answer   without    referring    to
Pierson's suppressed statements.        In so doing, counsel left the jury with
the false impression that Pierson had always denied any involvement with
the handguns and the cocaine.          Like the district court, we believe the
misleading cross-examination opened the door to the Government's limited
use of the suppressed evidence to bring out Pierson's complete statements
about the handguns and the cocaine.          See United States v. Johnson, 502 F.2d
1373, 1376 (7th Cir. 1974).          Thus, the district court did not abuse its
discretion when it let the Government clear up the false impression created
by defense counsel's cross-examination.              See id.; see also Harris v. New
York, 401 U.S. 222, 225-26 (1971) (defendant who testifies falsely may be
impeached with suppressed statements).


     Pierson also contends the district court improperly admitted evidence
about a cocaine transaction that took place about two years before the
current   offense.      Contrary      to     Pierson's     view,    Pierson's       cocaine
transactions were sufficiently similar in kind and close in time that we
cannot say the district court abused its discretion when it admitted the
challenged evidence.        See United States v. Huff, 959 F.2d 731, 737 (8th
Cir. 1992).


     We affirm Pierson's convictions.


     A true copy.


              Attest:


                   CLERK,     U.S.     COURT       OF    APPEALS,    EIGHTH        CIRCUIT.




                                            -2-